No. 02-721

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2003 MT 147N


GEORGE R. SMITH and LOIS M. SMITH,

              Plaintiffs and Appellants,

         v.

CHESTER HART and PETER SMITH,

              Defendants and Respondents.



APPEAL FROM:         District Court of the Tenth Judicial District,
                     In and for the County of Fergus, Cause No. DV-02-39,
                     The Honorable E. Wayne Phillips, Judge presiding.


COUNSEL OF RECORD:

              For Appellants:

                     George R. Smith and Lois M. Smith, Pro Se, Lewistown, Montana

              For Respondents:

                     James L. Stogsdill; Stogsdill Law Office, Lewistown, Montana


                                                         Submitted on Briefs: May 1, 2003

                                                                    Decided: May 20, 2003
Filed:


                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent but shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     George R. and Lois M. Smith (the Smiths) appeal from the judgment entered by the

Tenth Judicial District Court, Fergus County, on its orders granting summary judgment to

Chester Hart and Peter Smith (collectively, Respondents) and imposing sanctions on the

Smiths pursuant to Rule 11, M.R.Civ.P. We affirm.

¶3     The Smiths filed a complaint in the District Court requesting declaratory judgment

and damages for breach of contract, breach of fiduciary duty and breach of the implied

covenant of good faith and fair dealing. The court subsequently granted summary judgment

to the Respondents, dismissed the Smiths’ complaint with prejudice and imposed sanctions

pursuant to Rule 11, M.R.Civ.P., on the bases that the complaint was not supported by

existing law and was filed for an improper purpose. The Smiths assert error.

¶4     We have determined to decide this case pursuant to our Order dated February 11,

2003, amending Section 1.3 of our 1996 Internal Operating Rules and providing for

memorandum opinions. On the face of the briefs and the record before us on appeal, it is

manifest that the appeal is without merit because the issues clearly are controlled by settled




                                              2
Montana law which the District Court has interpreted correctly and there is sufficient

evidence to support the court’s findings of fact.

¶5     We affirm the judgment of the District Court.


                                                       /S/ KARLA M. GRAY


We concur:

/S/ JIM REGNIER
/S/ PATRICIA COTTER
/S/ JIM RICE
/S/ W. WILLIAM LEAPHART




                                              3